

117 SRES 103 IS: Condemning military aggression and use of force by the Chinese Coast Guard against peaceful foreign vessels that purportedly violate the unlawful maritime sovereignty of China.
U.S. Senate
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 103IN THE SENATE OF THE UNITED STATESMarch 10, 2021Mr. Scott of Florida (for himself, Mr. Sullivan, Mr. Wicker, Mr. Tillis, and Mr. Hawley) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning military aggression and use of force by the Chinese Coast Guard against peaceful foreign vessels that purportedly violate the unlawful maritime sovereignty of China.Whereas the National People’s Congress of China passed the Coast Guard Law of the People’s Republic of China on January 22, 2021, for the alleged purposes of defending the national sovereignty, security, and maritime rights and interests of China; Whereas the Coast Guard Law of the People’s Republic of China applies to activities in the jurisdictional waters of China, a term that is neither defined nor drafted in accordance with international law; Whereas 6 countries lay overlapping claims to the South China Sea, an area known to be rich in oil, gas, and natural resources and by which $3,400,000,000,000 in commerce transits through; Whereas the Government of the People's Republic of China has made claims to the South China Sea by means of a nine-dash line that is not based on legitimate evidence and nor legal or historical precedent; Whereas United States Navy and United States Coast Guard ships conduct freedom of navigation operations throughout the South China Sea, challenging excessive and illegal maritime claims; andWhereas the United States will not tolerate a threat from the People's Republic of China for its extension of power in waters far beyond its legitimate territorial sea boundaries: Now, therefore, be itThat the Senate—(1)condemns exertion of illegitimate authorization for Chinese Coast Guard military aggression by the People's Republic of China against foreign vessels;(2)condemns the unlawful claims by the Government of the People's Republic of China to the South China Sea;(3)applauds the United States Navy and the United States Coast Guard for their continued efforts to conduct freedom of navigation operations in order to assert international rights to freedom of navigation and uphold a free and open international order that promotes security and prosperity;(4)calls on all nations to condemn the exertion of power by People's Republic of China that threatens rules-based order and international law;(5)calls on all nations to join and condemn unlawful claims by the Government of the People's Republic of China and stand with Southeast Asian allies and partners in protecting their sovereign rights to offshore resources; and(6)encourages all nations to condemn and stand together against attempts by the Government of the People’s Republic of China to impose its will on other countries. 